Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 1 of 14
Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 2 of 14
Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 3 of 14
Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 4 of 14
                                   Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 5 of 14
SUMMONS - CIVIL                                                                              For information on                                      STATE OF CONNECTICUT                    rWm,
                                                                                                                                                                                             ,
JD-CV - 1 Rev. 11- 19                                                                        ADA accommodations ,                                          SUPERIOR COURT
C.G.S. § § 51- 346, 51-347, 51 - 349, 51- 350, 52-45a, 52 - 48 , 52-259;                     contact a court clerk or                                                   www . jud. ci gov
                                                                                                                                                                                             V
                                                                                                                                                                                                 '
                                                                                                                                                                                                     j   ~   '
                                                                                                                                                                                                                 •

P . B. §§ 3 -1 through 3 -21- , 8 -1 , 10-13                                                 go to: www.jud.ctgov / ADA„
Instructions are on page 2.
( | Select if amount , legal interest , or property in demand, not including interest and costs, is LESS than $2,500.
[ x] Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
I   | Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                                             Telephone number of clerk                   Return Date (Must be a Tuesday )
300 GRAND STREET, WATERBURY, CT 06702                                                                                  ( 203 ) 591    »
                                                                                                                                          3300                     03/24/2020
                                                                At (City/Town )                                                                         Case type code ( See fist on page 2 )
\ x\   Judicial District                   G.A.
       Housing Session                CU   Number:              WATERBURY                                                                                Major: V                  Minor: 01
For the piaintiff(s ) enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number , street, town and zip code )                                                Juris number (if attorney or law firm )
Garrett M. Moore, Sr., Moore, O'Brien & Foti, 891 Straits Turnpike, Middlebury , CT 06762                                                                    308035
Telephone number                                   Signature of plaintiff ( if self -represented)
( 203 ) 272        »
                       5881
                                                                                                                                                                           Section 10~13 of the
The attorney or law firm appearing for the plaintiff, or the plaintiff if
self-represented, agrees to accept papers (service) electronically
in this case under Section 10- 13 of the Connecticut Practice Book.
                                                                                              —
                                                                                              i

                                                                                              L J
                                                                                                  ^
                                                                                                      i



                                                                                                          ' es
                                                                                                                 r—,
                                                                                                                 I I   No
                                                                                                                              Connecticut
                                                                                                                                           ^
                                                                                                                                          . ... _ _ _ _
                                                                                                                              GMOORE@MOJYLAW.COM

       Parties                 Name (Last, First, Middle Initial ) and address of each party ( Number ; street; P.O. Box; town; state; zip; country, if not USA)
        First              Name:      LUCISANO, SR., STEVEN
                                                                                                                                                                                                       P- 01
       plaintiff           Address: 6  SCOTT ROAD, PROSPECT, CT 06712
    Additional             Name:
                                                                                                                                                                                                       P- 02
     plaintiff             Address:

       First               Name:  LEWIS, MARK
                                                                                                                                                                                                       D-01
    defendant                          LAS PULGAS PPLACE, PACIFIC PALISADES, CA 90272
                           Address: 1135

    Additional           Name: WOLFE TRUCKING, INC.
                                                                                                                                                                                                       D-02
    defendant            Address: 7131 VALJEAN AVENUE, VAN NUYS, CA 91406
    Additional           Name:
                                                                                                                                                                                                       D- 03
    defendant            Address:
    Additional           Name:
                                                                                                                                                                                                       D- 04
    defendant            Address:

Total number of plaintiffs: 1                                    Total number of defendants: 2                                         | | Form JD-CV-2 attached for additional parties
Notice to each defendant
1 . You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the cierk at the address above. Generally
    it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
    court on the Return Date unless you receive a separate notice telling you to appear.
3. if you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
    form at the court address above , or on-line at https://jud.ct.gov/webforms/.
4. If you believe that you have ] sjffance that may cover the claim being made against you in this lawsuit, you should immediately contact
                                               ,


    your insurance represepfafjy Mother actions you may take are described in the Connecticut Practice Book , which may be found in a
    superior court law Xprmy/ H on-line at https://www.jud.ct. gov /pb.htm.
5. If you have que tfo         out the summons and complaint , you should talk to an attorney.
    The court st        . ^tallowed to give advice on legal matters.
Date                                                                                                      [ x ] Commissioner of Superior Court    Name of person signing
02/20/2020                                                                                                                                Clerk   GARRETT M. MOORE , SR .

          ^        ^^
If this mfm        lssignqd by a Clerk:                                                                                                                                 For Court Use Only
a. Th signing has been ’done so that the plaintiff(s) will not be denied access to the courts.                                                              File Date

         ^
b . it Is the responsibility of the piaintiff(s) to ensure that service is made in the manner provided by law.
c. me court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Cierk signing Ms summons at the request of the piaintiff(s) is not responsible in any way for any
       Errors
            or omission's in the summons , any allegations contained in the complaint , or the service of the
     sUmmonsj emip1aint ,
                       ^
1 certify I have read and               Signed (Seif- represented plaintiff )                                                      Date                     Docket Number
understand the above:
                                                                                                  Page 1 of 2
 Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 6 of 14




RETURN DATE: March 24, 2020                                      SUPERIOR COURT

STEVEN LUCISANO, SR.                                               . .
                                                                  J D OF WATERBURY

Vs.                                                               AT WATERBURY

MARK LEWIS, ET AL                                                 FEBRUARY 20, 2020


                                              COMPLAINT


FIRST COUNT:            (STEVEN LUCISANO, SR. V MARK LEWIS)         .
       1.      On May 17, 2019, at approximately 12:25 a.m., the plaintiff, STEVEN

LUCISANO, SR., was the operator of a motor vehicle that was traveling in an easterly

direction on Interstate 84 East and had reached a point in the roadway approximately

                                                          -
five-tenths of a mile west of the Exit 10 off ramp, both public streets or highways in

Newtown, Connecticut.

       2.      At the same time and place, the defendant, MARK LEWIS, was the

operator of a motor vehicle owned by the defendant, WOLFE TRUCKING, INC., that

was traveling in an easterly direction on Interstate 84 East and had reached a point in the

roadway directly behind the motor vehicle operated by the plaintiff.

       3.      At the same time and place, the motor vehicle operated by the defendant ,

MARK LEWIS, suddenly and without warning collided with the motor vehicle operated




                                                Page 1 of 7

                                    MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
             891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762 ® TEL. ( 203) 272- 5881   •   JURIS NO. 408519
 Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 7 of 14




by the plaintiff, thereby causing the plaintiff, STEVEN LUCISANO, SR., to suffer the

injuries and losses more fully set forth below.

       4.      The collision was caused by the negligence of the defendant, MARK

LEWIS, in one or more of the following ways:

       a)      He failed to keep a reasonable and proper lookout for other vehicles on

               the road;

       b)      He followed too closely behind the vehicle operated by the plaintiff

               having due regard to the circumstances then and there existing;

       c)      He failed to turn or swerve so as to avoid the collision;

       d)      He failed to apply the brakes in time to avoid the collision;

       e)      He failed to sound the horn or give a timely warning of the impending

               collision;

       f)      He failed to keep the vehicle under proper control;

       g)      He was inattentive in the operation of the vehicle;

       h)      He operated the vehicle at a rate of speed greater than was reasonable,

               having due regard to the width, traffic, and use of the highway, road or

               parking area, the intersection of streets and weather conditions, in

               violation of § 14-218a of the Connecticut General Statutes; and/or




                                                Page 2 of 7

                                    MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
             891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762    TEL. ( 203) 272- 5881   •   JURIS NO. 408519
 Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 8 of 14




      i)      He followed too closely behind the vehicle operated by the plaintiff

              having due regard to the circumstances then and there existing and in

              violation of § 14-240(a) of the Connecticut General Statutes.

      5.      As a result of the negligence of the defendant, MARK LEWIS, the

plaintiff, STEVEN LUCISANO, SR., suffered the following injuries, some or all of

which may be permanent in nature:

      a)      Head pain;

      b)      Vision problems;

      c)      Vertigo;

      d)      Hearing issues;

      e)      Mouth pain;

      f)      Headaches;

      g)      Ear ringing;

      h)      Neck pain;

      0      Right shoulder pain;

      j)     Exacerbation/aggravation of right shoulder pain;

      k)     Left hand pain;

      1)     Exacerbation/aggravation of left hand pain;

      m)     Back pain;




                                               Page 3 of 7

                                   MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
            891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762    TEL. ( 203) 272-5881   •   JURIS NO. 408519
 Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 9 of 14




       n)       Left knee pain;

       o)       Exacerbation/aggravation of left knee pain; and

       P)       Pain and suffering, both physical and mental.

       6.       As a further result of the negligence of the defendant, MARK LEWIS,

the plaintiff, STEVEN LUCISANO, SR., was forced to expend large sums of money for

hospital and medical care, medicines, diagnostic tests and therapy, all necessary to his

recovery, and may be forced to expend additional sums in the future.

       7.       As a further result of the negligence of the defendant, MARK LEWIS, the

                                              .
plaintiff, STEVEN LUCISANO, SR , was unable to work, to his financial detriment.


       8.       As a further result of the negligence of the defendant, MARK LEWIS,

                                                   .
the plaintiff, STEVEN LUCISANO, SR , was unable, and remains unable, to participate

in and enjoy his usual activities.




SECOND COUNT: (STEVEN LUCISANO, SR. v. WOLFE TRUCKING, INC.)

       1 - 8. Paragraphs 1 through 8 of the First Count are hereby incorporated as

corresponding paragraphs 1 through 8 of this Second Count.

       9.       At all times material hereto, the defendant, WOLFE TRUCKING, INC.,

was the owner of the motor vehicle operated by MARK LEWIS.




                                                  Page 4 of 7

                                     MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
              891 STRAITS TURNPIKE                                  .
                                      • MIDDLEBURY, CT 06762 • TEL (203) 272-5881   •           .
                                                                                        JURIS NO 408519
 Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 10 of 14
                                                                           /
                                                                           .


                                                                               —   \




       10.     At all times mentioned herein, MARK LEWIS, was operating the motor

vehicle owned by the defendant, WOLFE TRUCKING, INC., with its permission.

       11 .    At all times mentioned herein, MARK LEWIS, was operating the motor

vehicle owned by the defendant, WOLFE TRUCKING, INC., as its agent, servant

and/or employee.

       12.     The defendant, WOLFE TRUCKING, INC., is liable to the plaintiff,

STEVEN LUCISANO, SR., pursuant to the Connecticut General Statutes §52-182

and /or §52-183.




                                                 Page 5 of 7

                                     MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
              891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762 • TEL. ( 203) 272-5881    •   JURIS NO. 408519
Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 11 of 14




     WHEREFORE, the plaintiff claims money damages.

                                          THEP                      5

                                          ST                  UjCISANO, SR.
                                                     /
                                                     /
                                           |5%



                                                 \
                                                          Garrejtt M. Moore, Sr.
                                                          Moore. O'Brien & Foti
                                                          891/Straits Turnpike
                                                          Micldlebury, CT 06762
                                                         IPhone: (203) 272-5881
                                                          Juris No.: 408519
                                                          His Attorneys




                                                 Pa e 6 of 7
                                                     ^
                                 MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
          891 STRAITS TURNPIKE    • MIDDtEBURY, CT 06762 • TEL. ( 203) 272-5881    JURIS NO. 408519
 Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 12 of 14




RETURN DATE: March 24, 2020                                       SUPERIOR COURT

STEVEN LUCISANO, SR.                                              J. D. OF WATERBURY

Vs.                                                               AT WATERBURY

MARK LEWIS, ET AL                                                 FEBRUARY 20, 2020



                       STATEMENT OF AMOUNT IN DEMAND

       The amount of money damages claimed is greater than Fifteen Thousand Dollars

($15,000.00), exclusive of interest and costs.

                                              THE PLAINT




                                                        Garreijt M . Moore, Sr .
                                                       Mooi;e, O’Brien & Foti
                                                       891/Straits Turnpike
                                                       MIcldlebury, CT 06762
                                                     / Aione: (203) 272- 5881
                                                        '



                                                       Juris No . : 408519
                                                       His Attorneys




                                                 Page 7 of 7

                                     MOORE, O'BRIEN & FOTI ® ATTORNEYS AT LAW
              891 STRAITS TURNPiKE    • MIDDLEBURY, CT 06762 • TEL. ( 203) 272 - 5881 » JURIS NO. 408519
    Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 13 of 14




                        OFFICER’S RETURN TO COURT

STATE OF CONNECTICUT:
                   : SS: WETHERSFIELD                       FEBRUARY 24, 2020
COUNTY OF HARTFORD :



       Then and by virtue hereof and by direction of the Plaintiffs attorney, I
made due and legal service upon the within named non-resident Defendant,
MARK LEWIS, by leaving a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, STATEMENT OF AMOUNT IN DEMAND, at
the office of the Commissioner of Motor Vehicles for the State of Connecticut, at
least twelve days before the session of the Court to which this writ is returnable.
Said Commissioner of Motor Vehicles of the State of Connecticut is the duly
authorized agent and attorney for the within named non-resident Defendant.


      And then thereafter and by virtue hereof and by direction of the Plaintiff’s
attorney, I made due and legal service upon the within named non-resident
Defendant, WOLFE TRUCKING, INC., by leaving a true and attested copy of the
within original WRIT SUMMONS-CIVIL, COMPLAINT, STATEMENT OF
AMOUNT IN DEMAND, at the office of the Commissioner of Motor Vehicles for
the State of Connecticut , at least twelve days before the session of the Court to
which this writ is returnable. Said Commissioner of Motor Vehicles of the State
of Connecticut is the duly authorized agent and attorney for the within named
non-resident Defendant.




                                                                                 1
    Case 3:20-cv-00453-RNC Document 1 Filed 04/03/20 Page 14 of 14




      And afterwards, I deposited in the Post Office, postage paid, certified mail,
return receipt requested , a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, STATEMENT OF AMOUNT IN DEMAND, with
my doings thereon endorsed , addressed to the within named non-resident
Defendant, MARK LEWIS , 1135 LAS PULGAS PLACE , PACIFIC PALISADES,
CA 90272.
               SUPPLEMENTAL RETURN TO FOLLOW


      And afterwards, I deposited in the Post Office, postage paid , certified mail,
return receipt requested, a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, STATEMENT OF AMOUNT IN DEMAND, with
my doings thereon endorsed , addressed to the within named non-resident
Defendant , WOLFE TRUCKING, INC, 7131 VALJEAN AVENUE, VAN NUYS ,
CA 91406 .
                  SUPPLEMENTAL RETURN TO FOLLOW


      The within is the original WRIT SUMMONS-CIVIL, COMPLAINT,
STATEMENT OF AMOUNT IN DEMAND , with my doings thereon endorsed .




                                                JOHN A .   EPlTOKJR .
FEES :
                                                           ^
                                                STATER ARSHALX
                                                Hartfora County
Service                $ 60.00
Travel                    9.00
Copies                   32.00
D . M. V .               40.00
Postage                  22.00
Endorsements              5.20

TOTAL :                $ 168.20
